Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “coated on at least one of its two faces with a layer of an electrically conductive material” in lines 2-3 of the claims.  Claim 1 then further states “between said substrate and said layer of electrically conductive material is interposed at least one intermediate layer (4) of a metal or metallic alloy.”  It is unclear how the electrically conductive material layer may be coated on the face of the substrate and further having a metal or metallic alloy between the two.

Claim 1 recites the limitation "the elements" in line 1 of the claim, “said layer” in line 7 of the claim, and “the measured at. % Ti content” in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the layer of a compound or of a mixture of divalent Ti compounds" in lines 3-4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  This has been interpreted as “the layer of an electrically conductive material comprising bivalent Ti compounds or a mixture of such compounds.”

Claim 4 recites the limitation "the layers" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "said plate" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This appears to be referring to the substrate in claim 1.  Line 3 states “said layers”. There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted to be “said layer of at least one bivalent or trivalent Ti compound.”

Claim 7 recites the limitation "the conductive layer" in lines 2 and 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The limitation has been interpreted “the electrically conductive material layer.”  The claim further states "the plate" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be referring to the substrate in claim 1.  

Claim 8 recites the limitation "the elements" in line 2 of the claim, “said layer” in line 5 of the claim, and “the desired shape” in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim further states "the plate" in line .  There is insufficient antecedent basis for this limitation in the claim.  This appears to be referring to the substrate.  

Claim 8 states “at least one layer of a metal or metal alloy is deposited on at least one of the faces of the substrate over the entire surface of the substrate.” The next step in claim 8 is “there is deposited on at least said face of the plate (substrate) a layer of a compound or a mixture of compounds of bivalent Ti.” It is unclear how the bivalent Ti compound may be coated on the face of the substrate when the entire surface of the substrate is coated with a metal or metal alloy. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation ”wherein said material is chosen from CrN and a compound of divalent or trivalent Ti or a mixture of such compounds” in lines 4-5 of the claim, and the claim also recites “there is deposited…a compound or a mixture of compounds of bivalent Ti” in lines 14-15 of the claim which is the narrower statement of the range/limitation (a deposition of a bivalent Ti would not result in a material chosen from CrN, divalent Ti, or trivalent Ti). . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The claim is interpreted in the broadest reasonable interpretation, “there is deposited a compound chosen from CrN, divalent or trivalent Ti, or a mixture of such compounds.”

Claim 10 recites the limitation "the layer of a compound or of a mixture of divalent Ti compounds" in lines 3-4 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  This has been interpreted as “the layer of an electrically conductive material comprising bivalent Ti compounds or a mixture of such compounds.”

Claim 15 recites the limitation "the elements" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “means for” in lines 16 and 17 of claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no guidance in the claims or specification for which the "means for" causing the substrate to scroll inside said chamber or limiting or controlling the quantity of air and oxygen introduced into the chamber. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 5, 9, 11-14, and 16-19 are dependent on the above-rejected claims.

Claim Objections
Claim 1 is objected to because of the following informalities: line 1 of the claim says “Bipolar plate” and should read “A bipolar plate”, lines 3-4 of the claims states “said material is chosen from CrN and a bivalent or trivalent Ti compound or a mixture of such compounds”  The listing of the compounds should be consistent, i.e. “said material is chosen from CrN, bivalent Ti compound, trivalent Ti compound, or a mixture of such compounds” as consistent with the limitation in lines 4-5 which says “if said electrically conductive material is a divalent or trivalent Ti compound” which shows that CrN and bivalent and trivalent Ti compounds are intended to be alternatives.  Line 11 of claim 1 states “intermediate layer (4) of a metal...”  all other references to the layer numbers have been removed.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  line 2 of the claim states “wherein said Ti compound , if it is bivalent, is chosen”  the claim would be clearer if written “wherein said bivalent Ti compound is chosen”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  the claim should start with "The bipolar plate".  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 4 of the claims states “said material is chosen from CrN and a bivalent or trivalent Ti compound or a mixture of such compounds”  The listing of the compounds should be consistent, i.e. “said material is chosen from CrN, bivalent Ti compound, trivalent Ti compound, or a mixture of such compounds” as consistent with the limitation in line 5 which says “if it consists of a compound of bivalent or trivalent Ti compound” which shows that CrN and bivalent and trivalent Ti compounds are intended to be alternatives.

Applicant is advised that should claim 3 be found allowable, claim 10 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 12 is objected to because of the following informalities:  line 2 of the claim states “wherein said Ti compound , if it is bivalent, is chos en”  the claim would be clearer if written “wherein said bivalent Ti compound is chosen”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the claim starts with “An unit” which should be “A unit”.  Appropriate correction is required.

Claims 1, 3, 5-8, 10, and 12-13 are objected to because of the following informalities: The claims contain many references to “bivalent” Ti compounds and “divalent” Ti compounds.  While “bivalent” and “divalent” are interchangeable, the claims would be clearer if all the claims used consistent wording.  “Divalent” is the more commonly used term.

Claim Interpretation
Claims 1 and 8 require an amount of oxygen measured by XPS over the top 10nm of an electrically conductive material layer, however as worded this amount of oxygen is only required when the electrically conductive material is divalent or trivalent Ti, and therefore not required when the electrically conductive material is CrN.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Influence of Ti content on the corrosion properties and contact resistance of CrTiN coating in simulated proton exchange membrane fuel cells (Jin).
With respect to claim 1, Jin teaches a bipolar plate in a fuel cell stack (page 11758, column 2). Having a corrosion resistant coating comprising a nitride coated on stainless steel (page 11759, column 1, paragraph 2). Wherein multi-layered TiN/CrN coating exhibit better corrosion resistance (page 11759, column 1, paragraph 4 – column 2, paragraph 1).  Figure 1, replicated below, shows a SS316L plate (stainless steel) with a Cr layer, which reads on the intermediate metal layer of the instant claim, and a CrN layer, which reads on the electrically conductive material layer of the instant claim (page 11760, column 1, paragraph 4).

    PNG
    media_image1.png
    193
    296
    media_image1.png
    Greyscale

The thickness of the coating layers may be about 0.9 m to 1.1 m (page 11761, column 2, paragraph 1), which is greater than 1nm.
With respect to claim 2, the metal layer is Cr (page 11760, column 1, paragraph 1).
With respect to claim 3, the bipolar plate may have a plurality of intermediate layers which have a gradually increasing hardness (which affects ductility) which approaches the hardness to that of the level of the CrN coating (page 11762, column 2), and therefore the intermediate layer would have an intermediate ductility.
With respect to claim 4, the bipolar plate may have a plurality of intermediate layers which have a gradually increasing hardness (which affects ductility) which approaches the hardness to that of the level of the CrN coating (page 11762, column 2).
With respect to claim 5, the top coating layer may be CrTiN (page 11759, column 2, paragraph 1; Fig. 1), which includes TiN, a bivalent Ti compound.  The layer does not comprise an oxygen, and therefore would have an oxygen at% less than that of a coating composed entirely of TiO. 
With respect to claim 6, the top coating layer may be CrTiN (page 11759, column 2, paragraph 1; Fig. 1), which includes TiN, a bivalent Ti compound.  The layer does not comprise an oxygen, and therefore would have an oxygen at% less than that of a coating composed entirely of TiO.  The coating may be done on both sides of the stainless steel substrate (page 11759, column 2, paragraph 2). 
With respect to claim 7, the top coating layer may be CrTiN (page 11759, column 2, paragraph 1; Fig. 1), which includes TiN, a bivalent Ti compound.  The layer does not comprise an oxygen, and therefore would have an oxygen at% less than that of a coating composed entirely of TiO.  The coating may be done on both sides of the stainless steel substrate (page 11759, column 2, paragraph 2). This would result in a bipolar plate having a bivalent Ti compound on one face and a CrN coating on the other face.
With respect to claim 10, the bipolar plate may have a plurality of intermediate layers which have a gradually increasing hardness (which affects ductility) which approaches the hardness to that of the level of the CrN coating (page 11762, column 2), and therefore the intermediate layer would have an intermediate ductility.
With respect to claim 14, the bipolar plate is a unit for use in a polymer electrolyte membrane fuel cell (PEMFC) (page 11758, column 1).  The bipolar plate may be used in an anode or cathode environment (page 11761, column 1, paragraph 4).
With respect to claim 15, the bipolar plate is used in in a polymer electrolyte membrane fuel cell (PEMFC) (page 11758, column 1).  
With respect to claim 16, the thickness of the coating layers may be about 0.9 m to 1.1 m (page 11761, column 2, paragraph 1), which is greater than 5 nm.
With respect to claim 17, the thickness of the coating layers may be about 0.9 m to 1.1 m (page 11761, column 2, paragraph 1), which is greater than 15 nm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-9, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Influence of Ti content on the corrosion properties and contact resistance of CrTiN coating in simulated proton exchange membrane fuel cells (Jin) as discussed above, and further in view of US PGPub 2013/0189163 (Schlatter).
With respect to claim 8, Jin teaches a method of preparing a bipolar plate by providing a SS316L (stainless steel) sheet is which is coated with Cr, and then further coated with CrN (page 11759, column 2, paragraph 4 – page 11760, column 1, paragraph 1) which may be done with physical vapor deposition (page 11759, column 1, paragraph 1).  The deposition is done in a chamber which controls composition targets (page 11760, column 1, paragraph 1). Jin fails to teach a final cutting and shaping step. Schlatter teaches that it is known bring a bipolar plate into a desired shape by punching (PP 0004), which would cut the plate.  It would have been obvious to one of ordinary skill in the art to punch/cut the bipolar plate to achieve the desired shape. 
With respect to claim 9, the metal layer is Cr (page 11760, column 1, paragraph 1).
With respect to claim 11, the bipolar plate may have a plurality of intermediate layers which have a gradually increasing hardness (which affects ductility) which approaches the hardness to that of the level of the CrN coating (page 11762, column 2).
With respect to claim 12, the top coating layer may be CrTiN (page 11759, column 2, paragraph 1; Fig. 1), which includes TiN, a bivalent Ti compound.  The layer does not comprise an oxygen, and therefore would have an oxygen at% less than that of a coating composed entirely of TiO. 
With respect to claim 13, the top coating layer may be CrTiN (page 11759, column 2, paragraph 1; Fig. 1), which includes TiN, a bivalent Ti compound.  The layer does not comprise an oxygen, and therefore would have an oxygen at% less than that of a coating composed entirely of TiO.  The coating may be done on both sides of the stainless steel substrate (page 11759, column 2, paragraph 2). This would result in a bipolar plate having a bivalent Ti compound on one face and a CrN coating on the other face.
With respect to claim 18, the thickness of the coating layers may be about 0.9 m to 1.1 m (page 11761, column 2, paragraph 1), which is greater than 5 nm.
With respect to claim 19, the thickness of the coating layers may be about 0.9 m to 1.1 m (page 11761, column 2, paragraph 1), which is greater than 15 nm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759